Case 20-12456-JTD   Doc 1108-6   Filed 02/11/21   Page 1 of 6




                     EXHIBIT 12
             Case 20-12456-JTD           Doc 1108-6        Filed 02/11/21      Page 2 of 6



                              U.S. BANKRUPTCY COURT APPROVED
                              TRANSITION SERVICES AGREEMENT

                                               BETWEEN

                                 RUBY TUESDAY, INC. (“OWNER”)

                                                   AND

                      RUBY TUESDAY OPERATIONS, LLC (“MANAGER”)

         Pursuant to that certain Findings of Fact, Conclusions of Law, and Order Confirming the
Debtors’ Second Amended Chapter 11 Plan (the “Confirmation Order”) [Docket No. [•]], dated [•], 2021
and entered by the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
in Case No. 20-12456 (JTD), this Transition Services Agreement (this “Agreement”), dated as of
February [•], 2021, is entered into by and among Owner and Manager, on behalf of itself and its affiliates,
effective as of the Effective Date (as defined in the Plan).1

                                               RECITALS:

       WHEREAS, Owner owns and operates that certain business known as RT Lodge located in
Maryville, Tennessee (“RT Lodge”);

         WHEREAS, pursuant to the Plan, all of Owner’s operating assets other than RT Lodge and
interests in its subsidiaries (other than RTI) shall be transferred to Manager; and

       WHEREAS, Owner desires that Manager provide to Owner, and Manager desires to provide to
Owner, those certain management services for RT Lodge described in this Agreement during the term;
and

         NOW, THEREFORE, in consideration of the foregoing, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree to be bound by the following:

                                             ARTICLE I
                                 Scope of Performance and Standards

         1.1     Transition Services. “Transition Services” means the transition services, functions and
tasks to be provided by Manager described on Schedule A of this Agreement, as they may be changed or
supplemented during the term of this Agreement upon the agreement of the parties hereto. Manager will
provide the Transition Services to Owner for the benefit of Owner or RT Lodge commencing promptly on
the Effective Date and continuing through the applicable “Termination Date” (as listed on Schedule A)
with respect to such Transition Service. Manager shall perform, or shall cause one or more of its affiliates
to perform, the Transition Services in good faith, at a quality level, in accordance with applicable laws in
all material respects, in a reasonably timely, professional and workmanlike manner, and in a manner
consistent with that provided to RT Lodge in the twelve (12)-month period prior to the Effective Date,
and will exercise the same degree of care and skill as it exercises in providing similar functions for its
own operations. Manager will assign sufficient resources and qualified personnel as are reasonably
necessary to provide the Transition Services in accordance with this Agreement. Owner acknowledges

1
 Capitalized terms used but not defined herein shall have the meanings set forth in the Debtors’ Second
Amended Chapter 11 Plan (the “Plan”) [Docket No. []].


[AM_ACTIVE 402918816_6]
              Case 20-12456-JTD              Doc 1108-6     Filed 02/11/21        Page 3 of 6



that Manager is not in the business of providing the Transition Services and that the Transition Services
are being provided solely as an accommodation to Owner upon Owner’s request.

                                                ARTICLE II
                                                   Fees

         2.1    Fees. The fee for all of the Transition Services to be provided hereunder shall be as set
forth on Schedule A (the “TSA Fees”). Manager will provide such information and access to records as
shall reasonably be requested by Owner to support the charges invoiced to Owner pursuant to this Section
2.1.

         2.2     Payment of TSA Fees. Any TSA Fees shall be payable in arrears within thirty (30) days
following delivery of a monthly billing statement or invoice. Each such billing statement or invoice shall
include reasonable detail supporting the charges. Should Owner reasonably dispute in good faith any
portion of any invoice, it shall pay in full all amounts not in dispute and notify Manager in writing of the
nature and basis of the dispute within fifteen (15) days of its receipt of such billing statement or invoice.
The TSA Fees shall be due and payable each month during the term of this Agreement, or at such other
interval as specified on Schedule A, regardless of the volume of work or services performed by Manager
during that month.

                                                ARTICLE III
                                                Miscellaneous

         3.1     Duration of Service Period. This Agreement will commence on the Effective Date of this
Agreement and expire at the close of business on the last “Termination Date” set forth on Schedule A.
However, the parties may mutually agree to modify or to extend the term of this Agreement from time to
time. In the event that either party violates any provision of this Agreement and such violation remains
uncured for five (5) business days after written notice thereof to the violating party, the non-violating
party shall have the right to terminate this Agreement immediately after five (5) business days’ written
notice to the violating party.

        3.2      Relationship of Parties. Each party will be deemed to be an independent contractor and
not an agent, joint venturer or representative of the other party for all purposes of this Agreement. Neither
party may create any obligations or responsibilities on behalf of or in the name of the other party. Neither
party will hold itself out to be a partner, employee, franchisee, representative, servant or agent of the other
party.

        3.3      Limitations on Liability.

                (a)     Manager shall have no duties or responsibilities under this Agreement other than
those specified herein and no implied obligations (other than to act in good faith) shall be read into this
Agreement.

                  (b)      Neither Manager, nor any of its Affiliates, employees, officers, directors,
members, representatives, agents, attorneys, direct or indirect equity holders, successors, predecessors or
assigns (collectively, the “Manager Released and Indemnified Parties”), will be liable to Owner for, and
Owner releases and forever discharges the Manager Released and Indemnified Parties from, any and all
claims, liabilities, actions, suits, judgments, losses, injuries, damages, costs or expenses arising out of or
connected with any act or omission of any of the Manager Released and Indemnified Parties pursuant to
this Agreement or with respect to the performance of Manager’s obligations under this Agreement, except



                                                      2
[AM_ACTIVE 402918816_6]
              Case 20-12456-JTD          Doc 1108-6        Filed 02/11/21      Page 4 of 6



for claims to the extent arising primarily out of such Person’s gross negligence, fraud, or willful
misconduct as finally determined by a court of competent jurisdiction.

                (c)     Other than for such amounts arising primarily out of the gross negligence, fraud
or willful misconduct of the Manager Released and Indemnified Parties as finally determined by a court
of competent jurisdiction, Owner agrees to indemnify, defend and hold harmless and discharges the
Manager Released and Indemnified Parties from and against any and all claims, actions, demands,
judgments, losses, costs, expenses, damages and liabilities (including attorneys’ fees and other expenses
of litigation) arising out of or resulting from such Manager Released and Indemnified Parties’
performance of Manager’s obligations under this Agreement and/or the operation of RT Lodge.

        3.4     General.

                (a)    This Agreement shall be construed and interpreted in accordance with the laws of
the State of New York.

                 (b)     This Agreement, together with the Plan and Confirmation Order, constitutes and
represents the entire understanding and agreement among the parties with respect to the subject matter
hereof. In the event and to the extent that there is a conflict between the provisions of this Agreement and
the provisions of the Plan, the provisions of this Agreement shall control. This Agreement can be
amended, supplemented or changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by the party against whom enforcement of any such
amendment, supplement, modification or waiver is sought.

                 (c)     This Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Nothing in this Agreement shall create or be
deemed to create any third party beneficiary rights in any person or entity not a party except as otherwise
expressly provided herein. No assignment of this Agreement or of any rights or obligations hereunder
may be made by either Owner or Manager (by operation of law or otherwise) without the prior written
consent of the other party and any attempted assignment without the required consent shall be void and
without effect. No assignment of any obligations hereunder shall relieve the parties of any such
obligations.

               (d)     Notwithstanding the foregoing, nothing herein is intended to waive, alter or
amend any obligations of Manager or Owner under the Plan or Confirmation Order.

                                         [Execution page follows]




                                                     3
[AM_ACTIVE 402918816_6]
            Case 20-12456-JTD         Doc 1108-6             Filed 02/11/21       Page 5 of 6



        IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the Effective
Date.


                                                 OWNER:

                                                 RUBY TUESDAY, INC.

                                                 By:
                                                 Name:
                                                 Title:



                                                 MANAGER:

                                                 RUBY TUESDAY OPERATIONS, LLC

                                                 By:
                                                 Name:
                                                 Title:




                              [Signature Page to Transition Services Agreement]
[AM_ACTIVE 402918816_6]
            Case 20-12456-JTD          Doc 1108-6       Filed 02/11/21    Page 6 of 6



                                            Schedule A


         Description of Service               Cost of Service                 Termination Date
1.    Continue to provide IT            Pass through of out of pocket    180 days following the
      Support consistent with past      costs and expenses.              Effective Date.
      practices, as well as
      providing data, conversions,
      extracts and support
      necessary for transition
3.    Accounting Services,              $800 per month                   180 days following the
      including approvals,                                               Effective Date.
      Infosync entries and report
      distribution, and payment
      disbursement, in each case
      consistent with past
      practices, as well as data,
      conversions, extracts and
      support necessary for
      transition
4.    Cash Management Services,         $400 per month                   180 days following the
      including credit card                                              Effective Date.
      summaries, data entry from
      sales reports and
      reconciliations, in each case,
      consistent with past
      practices, as well as data,
      conversions, extracts and
      support necessary for
      transition
5.                                      $0 per month                     180 days following the
      POS licensing
                                                                         Effective Date.
6.    Gift Cards, including data        $80 per month                    180 days following the
      entry and reporting, in each                                       Effective Date.
      case, consistent with past
      practices, as well as data,
      conversions, extracts and
      support necessary for
      transition
7.    Payroll and Benefits              $320 per month                   180 days following the
      Services payroll processing,                                       Effective Date.
      new hire paperwork,
      insurance/incident reporting
      support, in each case,
      consistent with past
      practices, as well as data,
      conversions, extracts and
      support necessary for
      transition




[AM_ACTIVE 402918816_6]
